Citation Nr: 1042826	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-08 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to service connection for stomach ulcers.

2.  Entitlement to an increased evaluation for disc space 
narrowing at L4-5 and wedging of T12-L1, currently assigned a 40 
percent disability evaluation.

3.  Entitlement to an increased evaluation for residuals of a 
left ankle injury, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to November 
1986, and he had subsequent service in the United States Army 
Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from August 2004 and June 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The Veteran appealed those decisions to BVA, 
and the case was referred to the Board for appellate review.  

A hearing was held on June 15, 2007, by means of video 
conferencing equipment with the appellant in Winston-Salem, North 
Carolina, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The Board remanded the case for further development in May 2008.  
The case has since been returned to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Reasons for Remand:  To ensure compliance with a prior remand, to 
notify the Veteran of the pertinent rating criteria, and to 
afford him a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

In the May 2008 remand, the Board noted that the Veteran had not 
been provided with all of the rating criteria pertinent to his 
claim for an increased evaluation for disc space narrowing at L4-
S5 and wedging at T12-L1.  In particular, the Board observed that 
the January 2005 statement of the case (SOC) contained Diagnostic 
Code 5003 and the General Formula for Diseases and Injuries of 
the Spine. However, it was noted that the SOC and SSOCs did not 
provide the Veteran with the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. Therefore, the 
Board found that the Veteran should be notified of the criteria 
pertinent to intervertebral disc syndrome.  

Following the remand, the Appeals Management Center (AMC) sent 
the Veteran a letter in May 2008, which included the General 
Formula for Diseases and Injuries of the Spine.  A supplemental 
statement of the case (SSOC) was also issued in August 2009.  
However, neither the May 2008 letter nor the August 2009 SSOC 
contained the provisions of the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders." Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As such, compliance with the terms of 
the remand is necessary prior to further appellate review, and if 
not, "the Board itself errs in failing to ensure compliance." 
Id.  Therefore, the Board finds that Veteran should be notified 
of the rating criteria pertinent to intervertebral disc syndrome.  

In addition, the Board observed in the May 2008 remand that the 
Veteran had not been afforded a VA examination in connection with 
his claim for service connection for stomach ulcers.  
Specifically, it was noted that his service treatment records 
indicate that he was seen in February 1978 with complaints of 
abdominal pain, which the treating physician thought was most 
likely secondary to gastritis. The Veteran sought additional 
treatment for a viral gastrointestinal syndrome in June 1979.  A 
May 1982 radiographic report also notes that the Veteran had 
abdominal pain in the epigastric area with a provisional 
diagnosis of gastritis and peptic ulcer disease.  An accompanying 
emergency care and treatment report also showed him to have 
gastritis in May 1982.  The Veteran sought additional treatment 
in February 1986 for stomach cramps at which time he was assessed 
with gastroenteritis.  In addition, his post-service medical 
records indicate that he has been treated for peptic ulcer 
disease.  However, the evidence of record did not include a 
medical opinion based on a review of the Veteran's claims file 
that addresses whether he currently has stomach ulcers that are 
causally or etiologically related to his symptomatology in 
service.  Therefore, the Board found that a VA examination and 
medical opinion were necessary for the purpose of determining the 
nature and etiology of any and all stomach disorders that may be 
present.

Following the May 2008 remand, the Veteran was afforded a VA 
examination in November 2008 in connection with his claim for 
service connection for stomach ulcers.  The examiner indicated 
that she had reviewed the claims file and noted the Veteran's 
report that he had stomach ulcers in service and was treated with 
pills.  The Veteran stated that he could not recall the dates and 
asserted that the military records were missing, so there would 
be no record of the diagnosis or treatment.  However, the 
examiner did not discuss any of the aforementioned complaints and 
treatment that were documented in the Veteran's service treatment 
records.  

Following a physical examination, the examiner indicated that no 
pathology was found for stomach ulcers and stated that she could 
not relate stomach ulcers to the Veteran's period of service 
because of the absence of a diagnosis.  However, as previously 
noted, the Veteran's post-service medical records show that he 
has been treated for peptic ulcer disease.  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
requirement of a current disability is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or at any point during the pendency of that 
claim. McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  As 
such, it is unclear as to whether the Veteran may have had a 
stomach disorder at any point during the appeal that was related 
to his military service.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that an additional VA examination and 
medical opinion are necessary for the purpose of determining the 
nature and etiology of any and all stomach disorders that may be 
present

In addition, the Board notes that the Veteran was afforded VA 
examinations in July 2004 and November 2005 in connection with 
his claims for an increased evaluation for his service-connected 
spine disability and residuals of a left ankle injury.  As such, 
it has been five years since his last examination.  Moreover, VA 
treatment records dated from February 2006 to October 2008 
document his continuing complaints and treatment for those 
disabilities.  Therefore, the Board finds that a VA examination 
is necessary for the purpose of determining the severity and 
manifestations of the Veteran's service-connected disc space 
narrowing at L4-5 and wedging of T12-L1 and residuals of a left 
ankle injury.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any stomach disorder that may 
be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file, 
including the service treatment records.  

It should be noted that the Veteran's 
service treatment records indicate that he 
was seen on multiple occasions in service 
for abdominal pain, viral gastrointestinal 
syndrome, gastritis, peptic ulcer disease, 
and gastroenteritis.

The examiner should identify all stomach 
and gastrointestinal disorders, including 
stomach ulcers and peptic ulcer disease, 
that have been present at any point during 
the pendency of the appeal (even if he does 
not currently have the disorder).  It 
should be noted that the United States 
Court of Appeals for Veterans Claims 
(Court) has held that the requirement of a 
current disability is satisfied when a 
claimant has a disability at the time a 
claim for VA disability compensation is 
filed or at any point during the pendency 
of that claim. McClain v. Nicholson, 21 
Vet. App. 319, 312 (2007).

For each diagnosis identified, the examiner 
should state whether it is at least as 
likely as not that the disorder is causally 
or etiologically related to his 
symptomatology in service or is otherwise 
related to his military service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected disc space narrowing at L4-5 and 
wedging of T12-L1.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the severity 
of the Veteran's service-connected spine 
disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should provide the 
range of motion of the spine in degrees and 
state whether there is unfavorable 
ankylosis of the entire thoracolumbar 
spine.  The examiner should also indicate 
the total duration of incapacitating 
episodes over the past 12 months and 
identify all neurological manifestations of 
the disability.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should also be 
noted, as should any additional disability 
due to these factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected residuals of a left ankle injury.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
left ankle disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should provide the 
range of motion of the foot and ankle in 
degrees and indicate whether there is any 
form of ankylosis.  He or she should state 
whether there is moderate or marked 
limitation of motion of the ankle and 
indicate whether the disability is 
moderate, moderately severe, or severe.  
The examiner should also describe any other 
pertinent symptomatology.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and weakness 
should also be noted, as should any 
additional disability due to these factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

4.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs. 

5.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
This SSOC should set forth all applicable 
laws and regulations pertaining to each 
issue, including the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


